Title: [Nicholas P. Trist] to James Madison, 23 November 1832
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 23. 1832
                            
                        
                        Thinking on this subject last night in bed, it occurred to me that the most effectual way to keep these
                            madmen in check, would be for the upper country in S. C.—(the only part of the state which is self-sufficient for the
                            purposes of internal security, and which is decidedly against nullification) to say to the others, we here part company. If you choose to pursue this course, we will not; and we will apply to the
                            Union for admission into it; as a State, or as part of one of the adjoining states.
                        
                            
                                
                            
                        
                    